Citation Nr: 1638220	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-48 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder (claimed as chronic obstructive pulmonary disease (COPD)), to include as secondary to in-service asbestos and/or chemical exposure, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976 with the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the July 2015 Supplemental Statement of the Case (SSOC), additional pertinent lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a lung disorder, to include as secondary to in-service asbestos and/or chemical exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  By an August 2004 rating decision, the RO denied the Veteran's claim for service connection for COPD; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's August 2004 decision within one year; nor was any new evidence received within a year.

3.  By a September 2007 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for COPD; he was advised of the RO's decision, and of his appellate rights.

4.  The Veteran did not initiate an appeal of the RO's September 2007 decision within one year; nor was any new evidence received within a year.

5.  Evidence received since the RO's September 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for COPD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision denying service connection for COPD is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The RO's September 2007 rating decision denying the Veteran's petition to reopen his previously denied claim of entitlement to service connection for COPD is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for COPD.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, by a decision entered in August 2004, denied the Veteran's claim for service connection for COPD on grounds that the Veteran did not have a current diagnosis.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not submit a notice of disagreement; nor was any new evidence received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  The RO, by a decision entered in September 2007, denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for COPD on the grounds that new and material evidence had not been submitted.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not submit a notice of disagreement; nor was any new evidence received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the RO's September 2007 rating decision includes VA treatment records, private treatment records, lay statements, and Social Security Administration (SSA) disability benefits records.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for COPD/lung disorder, and raises a reasonable possibility of substantiating the claim.  Specifically, in private treatment records dated in August 2015, the Veteran was diagnosed with interstitial lung disorders pneumonitis following breathing tests.  The Veteran's claim was previously denied because the Veteran did not have a current diagnosis.  Accordingly, the new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  The claim is thus reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a lung disorder (previously claimed as COPD) is reopened.



REMAND

During the course of this appeal, the Veteran was diagnosed with interstitial lung disorders pneumonitis by his private physician in August 2015.  The Veteran asserts that this disorder may be due to in-service chemical exposure and/or asbestos exposure from his position as a Fireman with the U.S. Navy.  The Veteran's DD-214 Form confirms the Veteran's service with the U.S. Navy, but his Military Occupational Specialty (MOS) is not documented.  However, his personnel records document that the Veteran participated in a Fireman Apprenticeship during his active military service.  In July 2004, the National Personnel Records Center (NPRC) determined that any records related to the Veteran's in-service asbestos exposure were fire-related.  The Veteran's personnel records are largely illegible.  Regarding the Veteran's assertion of in-service chemical exposure and in-service asbestos exposure, the Veteran has not been sent a duty-to-assist letter, to include appropriate questionnaire regarding a claim of asbestos exposure.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  Additionally, based on the Veteran's current diagnosis, lay statements of in-service exposure, and the fire-damaged/illegible records that are unable to confirm this exposure, the Board finds that the Veteran must also be scheduled for a VA examination and medical opinion to determine the etiology of the disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter regarding development of gas exposure and asbestos exposure claims.  The AOJ should include with the letter the appropriate asbestos questionnaire for the Veteran to complete and return.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed interstitial lung disorders pneumonitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and VBMS, then relevant records must be printed so they can be available to the examiner for review.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's current interstitial lung disorders pneumonitis had its onset in or is otherwise related to the Veteran's active military service with the U.S. Navy, to include in-service chemical and/or asbestos exposure.  In forming the opinion, the examiner is asked to consider the Veteran's fire-related asbestos exposure records, his illegible personnel records, and his apprenticeship during service as a Fireman.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


